DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A from Group 1, Species Y from Group 2, and Species (i) from Group 3 in the reply filed on 10/13/2022 is acknowledged.
Claims 4, 8, 14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.

Information Disclosure Statement
The information disclosure statements (IDSs) dated 5/8/2020, 3/24/2022, and 7/15/2022 have been received and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 9, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 14, and 21 of copending Application No. 16/751724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although instant claims 1 and 9 recite a shower system with an inlet, plurality of spout outlets, diverter, valve, and diverter actuator that receives water from the valve, claim 8 of the ‘724 application similarly recites a shower system with an inlet, plurality of spout outlets, diverter, valve, and diverter actuator that receives water from the valve.  Claim 8 of the ‘724 application differs in that it additionally recites a second diverter.  Thus, it is apparent that instant claims 1 and 9 are encompassed by claim 8 of the ‘724 application.
Regarding instant claims 3 and 13, see claim 21 of the ‘724 application.
Regarding instant claim 12, see claims 9-10 and 14 of the ‘724 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 3, 9, and 12-13 would be allowable if the above Double-Patenting Rejection is overcome.
Claims 2, 5-7, 10-11, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not fairly teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the shower system with an inlet, plurality of spout outlets, diverter that is able to change a water discharge mode of the plurality of spout outlets, valve, and diverter actuator that receives water from the valve to thereby actuate the diverter to change the water discharge mode.
The closest prior art of record includes the following:
	Lamy et al. (U.S. 9,359,748) discloses a shower system with a discharge spout, valve, and diverter.  However, there is only a single spout.  Water is selectively redirected to flow through a product reservoir in order to dispense either rinse water or product.  Thus, there is no diverter actuator that receives water from the valve to thereby actuate the diverter to change the water discharge mode of the plurality of spout outlets.  Especially as there only appears to be a single spout outlet.
	Additionally, see the prior art cited in the related application 16/751724.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (U.S. 8,490,891) discloses a shower system with a plurality of spout outlets and a diverter.  However, the diverter is manually actuated by a user pushing a button.  Thus, there is no diverter actuator that receives water from the valve to thereby actuate the diverter to change the water discharge mode of the plurality of spout outlets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753